FOURTH DIVISION
                              ELLINGTON, P. J.,
                           BRANCH and MERCIER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    August 10, 2016




In the Court of Appeals of Georgia
 A16A1048. JONES v. THE STATE.

      MERCIER, Judge.

      A jury found Christopher Jones guilty of distribution of cocaine (two counts).

He appeals the conviction and the denial of his motion for new trial, contending in

his sole enumeration of error that the trial court abused its discretion by failing to

strike a potential juror for cause. Finding no error, we affirm.

      Under Georgia law, there is a presumption that potential jurors are
      impartial, and the burden of proving partiality lies with the party seeking
      to have the juror disqualified. Furthermore, whether to strike a juror for
      cause lies within the sound discretion of the trial court, and a trial court
      is not obligated to strike a juror for cause in every instance in which the
      potential juror expresses doubts about his or her impartiality or
      reservations about his or her ability to set aside personal experiences.
      Indeed, the trial judge is uniquely positioned to observe a potential
      juror’s demeanor and thereby to evaluate his or her capacity to render an
      impartial verdict. But the trial court must excuse a potential juror for
      cause based on the juror’s partiality, if an opinion held by the potential
      juror is so fixed and definite that the juror will be unable to set the
      opinion aside and decide the case based upon the evidence or the court’s
      charge upon the evidence.


Wheeler v. State, 327 Ga. App. 313, 314-315 (1) (758 SE2d 840) (2014) (punctuation

and footnotes omitted); see Simon v. State, 320 Ga. App. 15, 22 (3) (739 SE2d 34)

(2013).

      OCGA § 15-12-164 (a) sets out the test for disqualification for cause in
      felony cases. If a juror answers any of the questions so as to render [him]
      incompetent or if [he] is found to be incompetent by the judge, [he] shall
      be set aside for cause. The court shall also excuse for cause any juror
      who from the totality of [his] answers on voir dire is determined by the
      court to be substantially impaired in [his] ability to be fair and impartial.
      . . .The law presumes that potential jurors are impartial, and the burden
      of proving partiality is on the party seeking to have the juror
      disqualified.


Simon, supra (footnotes omitted).

      During voir dire in this case, defense counsel posed the following to the

prospective jurors: “This is a case about drugs. Has . . . anyone here themselves or a

close friend or relative been negatively impacted by drugs in general?” One of the



                                           2
jurors raised his hand. Defense counsel asked the juror to explain his response,

whereupon the following colloquy transpired:

[JUROR]: Well, my brother got hooked on crack cocaine and it’s definitely changed

the whole dynamics of my family and we’ve been struggling with that dynamic for

a long time. . . .And so, you know, I’d like to think that I would be fair and impartial

but, you know, there’s probably some bias there.

[DEFENSE COUNSEL]: So, you would have some bias if you sat in this case?

A JUROR: Well, I would like to think I wouldn’t.

[DEFENSE COUNSEL]: Is it possible that you could?

[JUROR]: It’s possible.

[DEFENSE COUNSEL]: Okay.

[PROSECUTOR]: My question of you would be . . . [c]an you just set everything else

aside . . . and just listen to the testimony of th[e] witnesses and judge their credibility

- - And then the Judge is going to tell you what the law in this case is and say what

it takes for us to prove these different charges. Can you just clear your mind or set all

that aside and listen just to the evidence, and listen to what the judge tells you, and

be fair and impartial to both sides, regardless of your brother’s situation?

[JUROR]: I believe I could.

                                            3
[PROSECUTOR]: You believe you could. Okay.

[DEFENSE COUNSEL]: I have a follow-up to that. . . .[Y]ou indicated earlier that

you would have a bias given the nature of the charge and it being cocaine; is that

correct?

[JUROR]: I’m saying that there’s a possibility. I’m not saying that there would be.

I’m just saying that the whole psychology of the thing and just, you know, because

like I said, that changed the whole dynamics of my family. And I -- I would like to

think that I’m the type of man that could listen to everything that’s before me, and

make a fair and impartial decision.

[DEFENSE COUNSEL]: But given that this has been a long, dynamic change for

your family, do you think it’s possible that there could be a bias in this case since it

does relate to the actual drug of cocaine? And there is no wrong or right answer.

[JUROR]: Like I said, it’s a possibility. But I’m not – I think being the person that I

am and that I put God before everything, so I believe that I could make that fair and

impartial judgment. But I just wanted to bring it up and let you know that the whole

psychology of the thing is that, you know, when you’ve got that going on within your

family dynamic, you know, there’s the possibility that, you know, that could enter.

[DEFENSE COUNSEL]: Right, things trigger.

                                           4
[JUROR]: Yeah.

[DEFENSE COUNSEL]: Okay. So, at this point, it could be a possibility, but you’re

not quite sure.

[JUROR]: Yes.



Defense counsel moved to strike the juror for cause, citing the juror’s remark that his

brother’s use of cocaine had changed the family dynamics, and asserting that the juror

“would never commit . . . one way or the other” when asked about his bias. The trial

court noted that the juror had not indicated that he could not be fair and impartial, and

denied the motion.

      On appeal, Jones contends that the trial court erred by not excusing the juror

for cause based on the juror’s statement that “there’s probably some bias,” and his

remark that he would put “God before everything[,] instead of the law of the State of

Georgia and the instructions” from the trial court. There was no abuse of discretion.

      The fact that a potential juror may have some doubt as to his
      impartiality, or complete freedom from all bias, does not demand as a
      matter of law that the juror be excused for cause. We will not hold, as a
      matter of law, that a juror who has fear of, or some trepidation to, or
      some particular abhorrence to, a specific crime, is per se disqualified for
      cause as a juror in a trial of that type criminal case.

                                           5
Harris v. State, 178 Ga. App. 735, 736-737 (1) (344 SE2d 528) (1986). In this case,

the juror expressed “possibl[e]” bias given the nature of the charges. Thus, the fear

and doubt he expressed went to the particular offense, not the particular offender. See

Harris, supra; see also Ellis v. State, 292 Ga. 276, 284 (4) (b) (736 SE2d 412) (2013).

      Moreover, when questioned further, the juror stated that he believed he could

base his decision on the evidence and the judge’s instructions, and believed that he

could be fair and impartial.

      [A] prospective juror’s doubt as to his or her own impartiality does not
      demand as a matter of law that he or she be excused for cause. For
      instance, when a potential juror testifies that he or she will “try” to
      decide the case based upon the court’s instructions and the evidence,
      excusing that prospective juror for cause is not mandated.


Ellis v. State, 292 Ga. 276, 284 (4) (b) (736 SE2d 412) (2013) (citations and

punctuation omitted); see Greenway v. State, 207 Ga. App. 511, 513 (3) (428 SE2d

415) (1993). It is “not an abuse of discretion to seat a juror who questions [his] ability

to set aside biases so long as the juror indicates [he] has no unalterable fixed

prejudices.” Wheeler v. State, 327 Ga. App. 313, 316 (1) (758 SE2d 840) (2014).

There was no showing that the juror in this case held an opinion of Jones’s guilt or

innocence so fixed and definite that he would be unable to set the opinion aside and

                                            6
decide the case based on the evidence and the court’s charge upon the evidence. See

generally Wheeler, supra.

      Finally, the juror’s remark that “I put God before everything” cannot

reasonably be interpreted as showing a disregard for Georgia law. Rather, when

considered in the context in which it was made, and given the presumption that

potential jurors are impartial (see Simon, supra; Wheeler, supra), the remark is more

reasonably construed as the juror’s attempt to explain his willingness to set aside his

possible bias (related to the impact of his brother’s drug use on his family) so that he

“could make [a] fair and impartial judgment” in this case.

      Accordingly, the trial court did not abuse its discretion in denying Jones’s

challenge for cause as to this prospective juror. See Wheeler, supra at 316-317 (1).

      Judgment affirmed. Ellington, P. J., and Branch, J., concur.




                                           7